                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

  STEVEN HANSON and RANDALL
  PELLETIER, on behalf of themselves and all         Case Number:     20-cv-00232
  others similarly situated,
                      PLAINTIFFS

          v.

  SCOTT R. JENSEN, in his official capacity
  as Director of the Rhode Island Department of
  Labor and Training
                     DEFENDANT

                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       PLEASE TAKE NOTICE that upon the declarations of Plaintiffs Hanson and Pelletier,

submitted herewith, and upon the complaint and all papers and proceedings had herein; and upon

Plaintiffs’ Memorandum of Law in Support of their Motion for Class Certification, Plaintiffs move

this Court, at a time and place to be determined by the United States District Court to which this

case is assigned, for an order granting Plaintiffs’ motion pursuant to Fed. R. Civ. P. 23(b)(2) and

certifying the following class:

       Individuals who are or at any time on or after March 1, 2020 have been eligible for
       Rhode Island Unemployment Insurance Benefits (UIB) and have been determined
       eligible for UIB by the Rhode Island Department of Labor and Training, and who,
       subsequent to receiving approval for the UIB and receiving at least one payment of
       UIB, stopped receiving UIB when due without any written advance notice, or any
       written notice concurrent with the stoppage of UIB or any individualized notice of
       any kind, and those who in the future will have their UIB stopped without any
       written advance notice, or any written notice concurrent with the stoppage of
       UIB or any individualized notice of any kind.

       Plaintiffs further request that they be designated as class representative and that their

undersigned counsel be designated as class counsel for the proposed class.

       Plaintiffs respectfully request a hearing on this motion and anticipate that the hearing would



                                                 1
last three hours.



                                     Respectfully submitted,


                                     /s/ Ellen Saideman

                                     Ellen Saideman, Esq. (Bar No. 6532)
                                     Law Office of Ellen Saideman
                                     7 Henry Drive
                                     Barrington, RI 02806
                                     Telephone: 401.258.7276
                                     Facsimile: 401.709.0213
                                     Email: esaideman@yahoo.com

                                     /s/ Lynette Labinger
                                     Lynette Labinger, Esq., (Bar No. 1645)
                                     128 Dorrance Street, Box 710
                                     Providence, RI 02903
                                     Telephone: 401.465.9565
                                     LL@labingerlaw.com

                                     Cooperating counsel
                                     AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION OF RHODE ISLAND


                                 CERTIFICATE OF SERVICE

       I hereby certify that I filed the within document via the ECF system on this 27th day of
May, 2020 and that it is available for viewing and downloading to all counsel of record and that I
provided the within document by email to:

Brenda Baum
bbaum@riag.ri.gov

Miriam Weizenbaum
MWeizenbaum@riag.ri.gov
                                     /s/ Ellen Saideman
                                     Ellen Saideman, Esq.




                                                2
